Case
 Case19-12337
      20-01022Doc
               Doc122-22
                   3-22 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit16.
                                                                          16.Insurance
                                                                              Insurance
                                 Renewal Page 1 of 2
Case
 Case19-12337
      20-01022Doc
               Doc122-22
                   3-22 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit16.
                                                                          16.Insurance
                                                                              Insurance
                                 Renewal Page 2 of 2
